DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed June 22, 2022.  Currently, claims 1, 7, 15, 17-27 are pending.  All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 

Any objections and rejections not reiterated below are hereby withdrawn.
The Double patenting rejection has been overcome in view of the abandonment of 15/553,246.  Thus the rejection is moot.  
	
Priority
This application claims priority to:

    PNG
    media_image1.png
    172
    684
    media_image1.png
    Greyscale

On February 12, 2018 applicant filed a request for a corrected filing receipt which added the 371 PCT and the 62/134,437 provisional.  A corrected filing receipt was acknowledged on February 14, 2018.     
However, the benefit claim filed on March 27, 2019 was not entered because the required reference was not timely filed within the time period set forth in 37 CFR 1.78. If the application is an application filed under 35 U.S.C. 111(a), the reference to the prior application must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a nonprovisional application entering the national stage from an international application under 35 U.S.C. 371, the reference to the prior application must be made during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. If the application was filed before September 16, 2012, the reference must be included in the first sentence(s) of the specification following the title or in an application data sheet; if the application was filed on or after September 16, 2012, the specific reference must be included in an application data sheet. For benefit claims under 35 U.S.C. 120, 121, 365(c) or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications. See 37 CFR 1.78(a) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). 
If applicant desires the benefit under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c) based upon a previously filed application, applicant must file a petition for an unintentionally delayed benefit claim under 37 CFR 1.78(c) for benefit claims under 35 U.S.C. 119(e) or under 37 CFR 1.78(e) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). The petition must be accompanied by: (1) the reference required by 35 U.S.C. 120 or 119(e) and 37 CFR 1.78 to the prior application (unless previously submitted); (2) the petition fee under 37 CFR 1.17(m); and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.

The instant claims directed to a two way communication with a remote server was first disclosed in the instant application filed November 1, 2017 and thus are entitled to this priority date.  The specification of the 15/553,246 application is the 13 page specification in the 371 filing as provided in the Petitions in the ‘246 application (not the 35 page specification).   The 371 filing does not disclose any two-way communication or remote server.  
If applicant believes these claims are entitled to an earlier priority date, Applicant is requested to provide a table that lists the limitations of the claims and the citation in the priority document for clarity.  

Claim Interpretation
The specification teaches a perturbant is a substance that facilitates recovery of the nucleic acid taggant from the ink.    The specification does not describe any particular examples of a pertubant.  The specification clearly states that experimentation has shown that the pharmaceutical grade inks are generally found to release DNA readily upon swabbing with water, ethanol, or other solvents.  
The art, namely Szczepanik (US 10,745,825, August 2020) teaches perturbants may be polyol or a diol or glycol, a starch or a pyrrolidone or a water immiscible compound.  A preferred pertubant is polyethylene glycol. 

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
 
Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended to require “a detectable DNA marker to a coating free of any perturbant to form a long-term stable DNA-marked coating”.  Claim 26 requires the detectable marker and polyethylene glycol are added to pharmaceutical grade ink to form a tagged ink.  Polyethylene glycol (PEG) is a perturbant.  Claim 26 thus does not appear to be a DNA-marked coating free of any perturbant as required in Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 15, 18-25, 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayward et al. (US 8,420,400, April 16, 2013) in view of Lewington et al. (US 8,138,909, March 20, 2012) in further view of Pancaldi et al. (US 2008/0124731, May 29, 2008).
Hayward teaches a method for authenticating tablets. The method for authenticating a tablet comprises applying a particular nucleic acid material associated with a particular sequence of nucleic acid bases to a table or capsule (abstract)(limitations of Claims 19 and 20). Hayward teaches the methods for authenticating drugs and solid pharmaceutical goods is used to identify counterfeiting (see Col 1 -2). Hayward teaches applying a particular nucleic acid material to the tablet, detecting the particular nucleic acid material, collecting a sample of the nucleic acid material from the tablet, and verifying the table is genuine by detecting said particular nucleic acid material in the tablet (col. 3, lines 15-20)(limitations of Claim 1). The nucleic acid maybe verified by performing PCR (col. 3, lines 20-25)(limitations of Claim 10). Hayward teaches when real time PCR is used in the analysis of the sample, an identifiable nucleotide probe may be used to enhance the detection of the nucleic acid taggant as well as provide quantitative authentication results (i.e. quantitative PCR)(limitations of Claim 11 and 12). Hayward teaches the nucleic acid concentrations may vary from pico grams (1 x 10'12 gram) to micro grams (1x10-9 gram)(col 10, lines 45-47)(limitations of Claim 21). Hayward also teaches the DNA may be between 100 to about 10 kil bases or more usually about 500 bases to about 6kb (col. 10, lines 15-18)(limitations of Claim 14). Hayward teaches the DNA may be combined with a sucrose powder (i.e. sugar)(col. 10, lines 32-35)(limitations of Claim 16).  Hayward teaches preparation of the table “may” require solvent treatment prior to removing a sample for verification.   Preparation of the pill may also occur without further purification, but usually, some extraction, isolation or purification of the nucleic acid tag obtained in the sample is required.  

	Hayward does not teach using in –field detection devices using isothermal amplification reactions.  
However, Lewington et al teaches portable detection systems that allow analysis by PCR in a remove portable manner (see abstract). Lewington teaches portable detection units are becoming very useful in society and allow quick identification of agents (see col. 1). Lewington teaches portable detection units may perform PCR analysis. Lewington teaches PCR procedures involve three steps. These steps do not include extraction or purification. 
Lewington teaches portable detection units, such as PCR units that can be used easily and effectively by field personnel with little training (col. 1, lines 45-49). The identification device of Lewington may simply identify the reagents or the quantity of reagents, so the portable detection unit can make the appropriate analysis and properly analyze results (col. 2, lines 10-15). The portable device may run analyses and then await the results of the assays as provided on a display of the portable detection unit (col. 4, lines 6-10). This requires no additional input from the user. The output is displayed. Lewington specifically teaches the user does not need to provide any input to the Bioseeq other than the sample to be tested (col. 5, lines 15-20). The analysis may communicate the data to memory and to the portable detection unit or remote server (col. 6-7). The remote server provides updated parameter information to the portable detection unit (col. 2, lines 47-49) and maintains data specific to a reaction (col. 9, lines 16-18).  Lewington teaches the portable detection unit performs an assay, communicates with a remote server to evaluate the results and make a determination (col. 12, lines 42-45, lines 60-63).  Lewington summaries that in one embodiment, all the user has to do it collect the sample, put the consumable into the bay of the detection unit and allow the portable detection unit to automatically detect and perform an assay.  Lewington teaches the remote server can specify what, if any, test should be performed next.  Thus, the remote server transmits results and further instruction to the infield device.  Once the assay is run the results of the assay may be stored on the chip or displayed (col. 8-9). Thus, the teachings of Lewington provide a sample in-answer out analysis that provides results of PCR assays with only sample in put from the user. 
	Further, Pancaldi teaches methods for detecting tracer DNA sequences in meat products.  Pancaldi teaches the tracer can be applied externally to the product or inserted in the product in minimal quantities (para 28).  Pancaldi teaches the item to be tagged may be solid, liquid or powder (para 71).  Pancaldi taches the DNA may be detected using PCR, Rolling Circle, PCR, Isothermal Amplification technology, LAMP, etc (para 31).  Pancaldi teaches the tracer can be applied to the product itself or admixed with edible inks or integrated in the product during the procedure of the preparation of the product (para 30).  The background of Pancaldi also discusses WO200/44891 that discloses an ink comprising DNA fragments amplified with primers comprising labelling groups in order to identify products labelled or colored with the ink (para 5).  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have detected the nucleic acid tags of Hayward using in field detection systems, as taught by Lewington. Lewington teaches sample may be inputted into an infield device, analyzed, results communicated to a remote server, remote server can evaluate the result of the assay and transmit results to the infield device and any further test that should be performed.  Thus, the ordinary artisan would have been motivated to have obtained the sequence data from the pharmaceutical requiring authentication, as taught by Hayward, on an infield device, as taught by Lewington. Lewington teaches numerous express benefits of the in-field detection instruments which include they may be portable and allow for immediate detection rather than sending samples back to a laboratory. Lewington teaches portable detection units are very useful in society. This eliminates a set of extraction which requires additional time and reagents.  The ordinary artisan would have been motivated to have communicated the sequence results via a remote server to compare the sequence to a database for authentication.  The remote server would provide data specific for authentication of sequence and the data could be updated regularly with the nucleic acid taggants.  The results of the authentication would then be transmitted to the infield device for rapid results.    
Further, Pancaldi teaches DNA taggants and tracers for detecting counterfeit items with the isothermal methods.  Pancaldi lists the wide range of PCR and isothermal methods in a list of equivalents.  Thus, the skilled artisan would have recognized the substitution of one DNA detection method for another DNA detection method would have functioned to detect the taggant DNA.  Thus, the substitution of LAMP or RCA for PCR would have been prima facie obvious. 
The ordinary artisan would have been motivated to had performed in-field detection for rapid local detection.
Response to Arguments
	The response traverses the rejection.  The response asserts the claims have been amended to require that the method is free of the use of any perturbant.  
	This argument has been considered but is not persuasive. Hayward does not teach the use of any perturbant or glycol.  Thus, the method of Hayward appears to be free of any perturbant.  Applicant has not pointed to any passage in Hayward that teaches the use of a perturbant.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayward et al. (US 8,420,400, April 16, 2013) in view of Lewington et al. (US 8,138,909, March 20, 2012) in further view of Pancaldi et al. (US 2008/0124731, May 29, 2008) and further in view of Mercolino et al. (US 8,220,716, July 17, 2012).
Neither Hayward, Lewington nor Pancaldi specifically teach an enteric coating to delay release of an active pharmaceutical ingredient.
However, Mercolino teaches product authentication. Mercolino teaches methods for authenticating products including coating of a tablet (col. 15, lines 63-65). Mercolino teaches the coating of a table may be an enteric coating (col. 15, lines 63-65)(limitations of Claim 17). Example 3 is directed to authenticating solid formulations using fluorescent microparticles applied to the product surface (col. 26). Example 3 teaches associating fluorescent microparticle entities with a pharmaceutical product by application of a coating to the surface of an insoluble tablet formation (col. 26, lines 25-30). Mercolino teaches sugar coating of tablets and application of microbeads was performed in a pan coater (col. 26, lines 38-40)(limitations of Claim 16). Mercolino teaches the microparticles were detected (col. 27).
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have coated the tablets or capsules with an enteric coating. Prior to the invention, the use of enteric coatings was well established in the tablet and capsule art to delay the release of the active ingredients. The ordinary artisan would have been motivated to had designed tablets and capsules as known in the art. Thus, adding an enteric coating with the nucleic acid tags of Hayward would have been obvious to design a product with delayed release.
Response to Arguments
	The response traverses the rejection.  The response asserts the claims have been amended to require that the method is free of the use of any perturbant.  
	This argument has been considered but is not persuasive. Hayward does not teach the use of any perturbant or glycol.  Thus, the method of Hayward appears to be free of any perturbant.  Applicant has not pointed to any passage in Hayward that teaches the use of a perturbant.  

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayward et al. (US 8,420,400, April 16, 2013) in view of Lewington et al. (US 8,138,909, March 20, 2012) in further view of Pancaldi et al. (US 2008/0124731, May 29, 2008) and further in view of Jung et al (US 2014/0099643, April 10, 2014).  
Neither Hayward, Lewington nor Pancaldi specifically teach a detectable DNA marker and PEG added to pharmaceutical grade ink to form a DNA tagged ink.  
However, Jung teaches use of perturbants to facilitate incorporation and recovery of taggants from polymerized coatings.   Jung teaches DNA taggant at 5ng/ml final concentration is added to 10g PEG.  The mixtures are applied to a surface and allowed to cure.  The DNA taggant is then sampled with a swab without disturbing the appearance and authenticated by PCR based analysis.  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have included PEG in the DNA taggant. Prior to the invention, the use of PEG was known as a solution enhancer for DNA taggants.   The ordinary artisan would have been motivated to had added PEG to the DNA taggant as known in the art. 
Response to Arguments
	The response traverses the rejection.  The response asserts Jung teaches the use of a perturbant is “essential” to the invention.  It is noted Claim 26 specifically requires a perturbant.  Thus, it is unclear, as noted above in the 112/4th rejection, how Claim 26 is within the scope of Claim 1.   	The rejection is maintained because the claim explicitly requires a perturbant, namely PEG. 

Claims 1, 7, 15, 18-25, 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayward et al. (US 8,420,400, April 16, 2013) in view of Abraham-Fuchs (US 2002/0111741, August 15, 2002) in further view of Pancaldi et al. (US 2008/0124731, May 29, 2008).

Hayward teaches a method for authenticating tablets. The method for authenticating a tablet comprises applying a particular nucleic acid material associated with a particular sequence of nucleic acid bases to a table or capsule (abstract)(limitations of Claims 19 and 20). Hayward teaches the methods for authenticating drugs and solid pharmaceutical goods is used to identify counterfeiting (see Col 1 -2). Hayward teaches applying a particular nucleic acid material to the tablet, detecting the particular nucleic acid material, collecting a sample of the nucleic acid material from the tablet, and verifying the table is genuine by detecting said particular nucleic acid material in the tablet (col. 3, lines 15-20)(limitations of Claim 1). The nucleic acid maybe verified by performing PCR (col. 3, lines 20-25)(limitations of Claim 10). Hayward teaches when real time PCR is used in the analysis of the sample, an identifiable nucleotide probe may be used to enhance the detection of the nucleic acid taggant as well as provide quantitative authentication results (i.e. quantitative PCR)(limitations of Claim 11 and 12). Hayward teaches the nucleic acid concentrations may vary from pico grams (1 x 10'12 gram) to micro grams (1x10-9 gram)(col 10, lines 45-47)(limitations of Claim 21). Hayward also teaches the DNA may be between 100 to about 10 kil bases or more usually about 500 bases to about 6kb (col. 10, lines 15-18)(limitations of Claim 14). Hayward teaches the DNA may be combined with a sucrose powder (i.e. sugar)(col. 10, lines 32-35)(limitations of Claim 16).  Hayward teaches preparation of the table “may” require solvent treatment prior to removing a sample for verification.   Preparation of the pill may also occur without further purification, but usually, some extraction, isolation or purification of the nucleic acid tag obtained in the sample is required.  
	Hayward does not teach using in –field detection devices using isothermal amplification reactions.  
 	Abraham-Fuchs teaches a network for evaluating data obtained in a biochip measurement device. The network for evaluating the test result may transmit the result data via the data link to the remote server and the remote server can be provided with an evaluation unit which evaluates the test result data and transmits the diagnostic result back to the point of care test device via the data link.  The infield detection device thus communicates the test data to the remote server, the remote server makes the diagnostic analysis and the server then communicates the results to the infield device, as required by Claim 1.  Figure 1 clearly illustrates this two-way communication.  

    PNG
    media_image2.png
    472
    532
    media_image2.png
    Greyscale

	Further, Pancaldi teaches methods for detecting tracer DNA sequences in meat products.  Pancaldi teaches the tracer can be applied externally to the product or inserted in the product in minimal quantities (para 28).  Pancaldi teaches the item to be tagged may be solid, liquid or powder (para 71).  Pancaldi taches the DNA may be detected using PCR, Rolling Circle, PCR, Isothermal Amplification technology, LAMP, etc (para 31).  Pancaldi teaches the tracer can be applied to the product itself or admixed with edible inks or integrated in the product during the procedure of the preparation of the product (para 30).  The background of Pancaldi also discusses WO200/44891 that discloses an ink comprising DNA fragments amplified with primers comprising labelling groups in order to identify products labelled or colored with the ink (para 5).  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have detected the nucleic acid tags of Hayward using in field detection systems, as taught by Abraham-Fuchs. Abraham-Fuchs teaches the test device performs a test to obtain raw point of care data, the data is then transmitted via the data link to the remote server which analyzes the raw data and obtains an evaluation result/diagnosis (para 18).  The result of the evaluation is then displayed at the point of care location on the device (para 19).  Thus, the ordinary artisan would have been motivated to have obtained the sequence data from the pharmaceutical requiring authentication, as taught by Hayward, on an infield device, as taught by Abraham-Fuchs. Abraham-Fuchs teaches numerous express benefits of the in-field detection instruments which include a fully automated methods on site.  The ordinary artisan would have been motivated to have communicated the sequence results via a remote server to compare the sequence to a database for authentication.  The remote server would provide data specific for authentication of sequence and the data could be updated regularly with the nucleic acid taggants.  The results of the authentication would then be transmitted to the infield device for rapid results.    
Further, Pancaldi teaches DNA taggants and tracers for detecting counterfeit items with the isothermal methods.  Pancaldi lists the wide range of PCR and isothermal methods in a list of equivalents.  Thus, the skilled artisan would have recognized the substitution of one DNA detection method for another DNA detection method would have functioned to detect the taggant DNA.  Thus, the substitution of LAMP or RCA for PCR would have been prima facie obvious. 
The ordinary artisan would have been motivated to had performed in-field detection for rapid local detection.
Response to Arguments
	The response traverses the rejection.  The response asserts the claims have been amended to require that the method is free of the use of any perturbant.  
	This argument has been considered but is not persuasive. Hayward does not teach the use of any perturbant or glycol.  Thus, the method of Hayward appears to be free of any perturbant.  Applicant has not pointed to any passage in Hayward that teaches the use of a perturbant.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayward et al. (US 8,420,400, April 16, 2013) in view of Abraham-Fuchs (US 2002/0111741, August 15, 2002)  in further view of Pancaldi et al. (US 2008/0124731, May 29, 2008) and further in view of Mercolino et al. (US 8,220,716, July 17, 2012).
Neither Hayward, Abraham-Fuchs nor Pancaldi specifically teach an enteric coating to delay release of an active pharmaceutical ingredient.
However, Mercolino teaches product authentication. Mercolino teaches methods for authenticating products including coating of a tablet (col. 15, lines 63-65). Mercolino teaches the coating of a table may be an enteric coating (col. 15, lines 63-65)(limitations of Claim 17). Example 3 is directed to authenticating solid formulations using fluorescent microparticles applied to the product surface (col. 26). Example 3 teaches associating fluorescent microparticle entities with a pharmaceutical product by application of a coating to the surface of an insoluble tablet formation (col. 26, lines 25-30). Mercolino teaches sugar coating of tablets and application of microbeads was performed in a pan coater (col. 26, lines 38-40)(limitations of Claim 16). Mercolino teaches the microparticles were detected (col. 27).
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have coated the tablets or capsules with an enteric coating. Prior to the invention, the use of enteric coatings was well established in the tablet and capsule art to delay the release of the active ingredients. The ordinary artisan would have been motivated to had designed tablets and capsules as known in the art. Thus, adding an enteric coating with the nucleic acid tags of Hayward would have been obvious to design a product with delayed release.
Response to Arguments
	The response traverses the rejection.  The response asserts the claims have been amended to require that the method is free of the use of any perturbant.  
	This argument has been considered but is not persuasive. Hayward does not teach the use of any perturbant or glycol.  Thus, the method of Hayward appears to be free of any perturbant.  Applicant has not pointed to any passage in Hayward that teaches the use of a perturbant.  

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayward et al. (US 8,420,400, April 16, 2013) in view of Abraham-Fuchs (US 2002/0111741, August 15, 2002) in further view of Pancaldi et al. (US 2008/0124731, May 29, 2008) and further in view of Jung et al (US 2014/0099643, April 10, 2014).  
Neither Hayward, Abraham-Fuchs nor Pancaldi specifically teach a detectable DNA marker and PEG added to pharmaceutical grade ink to form a DNA tagged ink.  
However, Jung teaches use of perturbants to facilitate incorporation and recovery of taggants from polymerized coatings.   Jung teaches DNA taggant at 5ng/ml final concentration is added to 10g PEG.  The mixtures is applied to a surface and allowed to cure.  The DNA taggant is then sampled with a swab without disturbing the appearance and authenticated by PCR based analysis.  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have included PEG in the DNA taggant. Prior to the invention, the use of PEG was known as a solution enhancer for DNA taggants.   The ordinary artisan would have been motivated to had added PEG to the DNA taggant as known in the art. 
Response to Arguments
	The response traverses the rejection.  The response asserts Jung teaches the use of a perturbant is “essential” to the invention.  It is noted Claim 26 specifically requires a perturbant.  Thus, it is unclear, as noted above in the 112/4th rejection, how Claim 26 is within the scope of Claim 1.   	The rejection is maintained because the claim explicitly requires a perturbant, namely PEG. 

Conclusion
No claims allowable over the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 3, 2022